     Case 2:19-cv-05274-TJH-AFM Document 42 Filed 03/06/20 Page 1 of 1 Page ID #:803




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
PATRICK J. REITEN, MD FACS                                   CASE NUMBER

                                                                     2:19ícví05274íABíAFM
                                              PLAINTIFF(S)
                   v.
BLUE CROSS OF CALIFORNIA, et al.                              RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       3/5/2020                        40                       Amended Notice
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       ✔ The document is stricken and counsel is ordered to file an amended or
       G
         corrected document by                                                 .
       G The hearing date has been rescheduled to                                           at
       G Other




                                                             Clerk, U.S. District Court




Dated: 3/6/2020                                              By: C. Badirian
                                                                 Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
